DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art references below in addition to previously relied on references below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Driving mechanism (piezo actuator, motor, or the like, para. [0044]), in claims 1-18.
Gas supply unit (appears to be a gas supply line, para. [0034]) in claims 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation " wherein an upper face of the mounting table includes the substrate placing face having a first height, the ring placing face having a second height, and an insulating member placing face having a third height for placing the insulating member" in the claim.  How does the insulating member face place the insulating member? Examiner interprets “for placing the second ring.”  Appropriate clarification is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 6,044,534 to Seo in view of US 2020/0234981 to “Schmid” and further in view of US 2018/0308737 to “Moriya.”
Claim 19:  Seo discloses a plasma processing apparatus comprising: a plasma processing chamber (13 [processing chamber], Fig. 4); a susceptor (22 [susceptor]) disposed in the plasma processing chamber (13), the susceptor (22) having a hole (hole surrounding 27); an electrostatic chuck (12 [stage]) disposed on the susceptor (22), the electrostatic chuck (12) having a substrate placing face (top of 12) and a ring placing face (annular area of 12) surrounding the substrate placing face (see Fig. 4);
a first ring (23 [compensating ring]) having an inner peripheral portion (inner portion of 23) positioned on the ring placing face (annular area of 12); a second ring (28 [spacer]) having an upper face (upper face of 28) that supports an outer peripheral portion of the first ring (outer portion of 23), the second ring (28) having an inner peripheral portion (inner portion of 28) having a through hole (through hole surrounding 27) extending to a bottom of the first ring (see Fig. 4), the through hole (through hole surrounding 27) aligning with the hole of the susceptor (see Fig. 4); the second ring (28) having at least one of: (a) an inner diameter (inner diameter of 28) which is larger than an inner diameter of the first ring (inner diameter of 23, see Fig. 4), or (b) an outer diameter which is larger than an outer diameter of the first ring; a lifter pin (27 [ring lift pin]) having a first holding segment (upper part of 27) engaging with the through hole (through hole surrounding 27), and a second holding segment (lower part of 27), the lifter pin (27) being housed in the hole of the susceptor (hole of 22). 
However Seo does not disclose the stage is an electrostatic chuck, and a second holding segment having a protrusion that upwardly protrudes from the first holding segment; a driving mechanism configured to vertically move the lifter pin. 
Schmid discloses a lifter pin (350 [lift pin], Fig. 3A-3C) having a first holding segment (371b [upper portion]) engaging with the through-hole (370), and a second holding segment (371a [lower portion]) having a protrusion (372 [shoulder]) that upwardly protrudes from the first holding segment (371b); and a driving mechanism (actuators, not shown, para. [0028]) configured to vertically move the lifter pin (350, see para. [0028]) for the purpose of independently removing the edge ring from the support ring, where independent removal is beneficial when the ring erodes more quickly than the other ring (para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second segment, protrusion, and driving mechanism as taught by Schmid with motivation to independently remove the edge ring from the support ring, where independent removal is beneficial when the ring erodes more quickly than the other ring.
Moriya discloses an electrostatic chuck (1 [electrostatic chuck device], Fig. 1) configured to attract and hold at least one of the first ring and the second ring on the ring mounting surface (30 [ring] on 11 [placing plate], para. [0071]) for the purpose of attracting the ring to the peripheral portion of the plate (para. [0071]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chuck configuration taught by Moriya with motivation to attract the ring to the peripheral portion of the plate. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Seo in view of Schmid as applied to claim 19 above, and further in view of US 2003/0075387 to Wang.
Claim 25:  The apparatus of Seo in view of Schmid does not disclose wherein the protrusion includes an inclined part having a cross-sectional area which gradually increases in a direction away from the first holding segment.
Wang discloses wherein the protrusion (part between 42 and 43, Fig.4-5) includes an inclined part (between 42 and 43) having a cross-sectional area which gradually increases in a direction away from the first holding segment (see Fig. 4-5) for the purpose of leaving a gap large enough in the hole to allow particles passing through the hole without being clogged (para. [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusion shape as taught by Wang with motivation to leave a gap large enough in the hole to allow particles passing through the hole without being clogged.
Claims 20, 26, 32, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 6,044,534 to Seo in view of US 2020/0234981 to “Schmid.”
Claim 20:  Seo discloses a plasma processing apparatus comprising: a plasma processing chamber (13 [processing chamber], Fig. 4); a mounting table (12/22) having a substrate placing face (top of 12/22) for placing a substrate (100 [wafer]), and a ring placing face (annular area of 12/22) surrounding the substrate placing face (top of 12/22), 
a first ring (23 [compensating ring]) having an inner peripheral portion (inner portion of 23) and an outer peripheral portion (outer portion of 23), the inner peripheral portion of the first ring (inner portion of 23) positioned on the ring placing face (annular area of 12);
However Seo does not disclose at least three holes providing openings in the mounting table; the mounting table further including at least three holes providing openings in the mounting table; having at least three through holes that appear to align with respective holes of the at least three holes of the mounting table; at least three lifter pins each housed in a respective one of the at least three holes of the mounting table, each lifter pin having a first holding segment extending through a corresponding through hole of the at least three through holes of the second ring and supporting the first ring at the lower face of the first ring, and a second holding segment having a larger outer dimension than the first holding segment and supporting the second ring at a lower face of the second ring; and a driving mechanisms configured to vertically move the at least three lifter pins.
Schmid discloses at least three holes (151 [openings], Fig. 1K) providing openings (151) in the mounting table (186 [body]); the mounting table (186) further including at least three holes providing openings in the mounting table (para. [0039]); the portion of the second ring (350, Fig. 3A) having at least three through holes (370) that necessarily align with respective holes (151/351) of the at least three holes of the mounting table (see Fig. 3A) for the purpose of allowing passage of a lift pin therethrough for independent removal and/or installation of the edge ring and the support ring (para. [0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the three holes and alignment as taught by Schmid with motivation to allow  passage of a lift pin therethrough for independent removal and/or installation of the edge ring and the support ring.
Schmid also discloses at least three lifter pins (350 [lift pins], Fig. 3A-3C) each housed in a respective one of the at least three holes (151/351) of the mounting table (186), each lifter pin (350) having a first holding segment (371b) considered capable to be able to extend through a corresponding through hole (370) of the at least three through holes of the second ring (see Fig. 1K) and supporting the first ring at the lower face of the first ring (361), and a second holding segment (371a) having a larger outer dimension than the first holding segment (see Fig. 3A) and supporting the second ring (345) at a lower face of the second ring (see Fig. 3A-3C, at some point it can support the second ring); and a driving mechanism (actuators, not shown, para. [0028]) configured to vertically move the lifter pin (350, see para. [0028]) for the purpose of independently removing the edge ring from the support ring, where independent removal is beneficial when the ring erodes more quickly than the other ring (para. [0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second segment, protrusion, and driving mechanism as taught by Schmid with motivation to independently remove the edge ring from the support ring, where independent removal is beneficial when the ring erodes more quickly than the other ring.
The apparatus of Seo in view of Schmid discloses a second ring (28 [spacer], Fig. 4, Seo) having an inner peripheral portion (inner portion of 28) and an outer peripheral portion (outer portion of 28), an upper face of the inner peripheral portion of the second ring (upper face of 28) being covered by a lower face of the outer peripheral portion of the first ring (lower face of 23), the inner peripheral portion of the second ring (inner portion of 28) having at least two through holes (through holes surrounding 27); the second ring (28) having: (a) an inner diameter (inner diameter of 28) which is larger than an inner diameter of the first ring (inner diameter of 23, see Fig. 4), and (b) an outer diameter (outer diameter of 28, see Fig. 4) which is larger than an outer diameter of the first ring (outer diameter of 23, see Fig. 4); a lifter pin (27 [ring lift pin]) having a first holding segment (upper part of 27) engaging with the through hole (through hole surrounding 27), and a second holding segment (lower part of 27), the lifter pin (27) being housed in the hole of the susceptor (hole of 22). 
Claim 26: The apparatus of Seo in view of Schmid discloses wherein the ring placing face (annular area of 12, Fig. 4, Seo) has an inner peripheral portion (annular area of 12) and an outer peripheral portion (outer annular area of 12), the inner peripheral portion of the first ring (inner portion of 23) being placed on the inner peripheral portion of the ring placing face (annular area of 12, see Fig. 4).
Claim 32: The apparatus of Seo in view of Schmid discloses wherein the first ring (23, Fig. 4, Seo) is divided into two parts of an inner peripheral part and an outer peripheral part (see fig. 4).
Claim 34: The apparatus of Seo in view of Schmid discloses wherein each of the first holding segment (371b, Fig. 3A, Schmid) of the at least three lifter pins (350) is inserted into the corresponding through hole (370) of the at least three through holes formed at the inner peripheral portion of the second ring (interpreted as not at the edge of 345) with a clearance therebetween (interpreted as a clearance existing three holes).
Claim 35: The apparatus of Seo in view of Schmid discloses wherein each of the second holding segment (371a, Fig. 3A-3C, Schmid) of the at least three lifter pins (350) has a shape that does not allow the second holding segment (371a) to fit into the through hole (370) formed at the inner peripheral portion of the second ring (345) so that the second holding segment functions as a support (see Fig. 3C).
Claims 21, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Seo in view of Schmid as applied to claims 20, 26, 32, 34-35 above, and further in view of US 2018/0308737 to “Moriya.”
Claims 21, 29: The apparatus of Seo in view of Schmid discloses wherein: the mounting table (12/22, Fig. 4, Seo) includes a susceptor (22) and a stage (12), the at least three holes of the mounting table (12/22 [Schmid] already incorporates 3 holes) extending in the susceptor (22), and wherein the stage (12) is above the susceptor (22), and the ring placing face (top of 12) is provided on the stage (12) such that the inner peripheral portion of the first ring is on the stage (see Fig. 4). It is noted that the claim does not appear to require that the holes extend into the stage. 
However the apparatus Seo in view of Schmid does not disclose (claim 21) the stage is an electrostatic chuck; (claim 29) further comprising: an electrostatic chuck for attracting the first ring on the ring placing face.
Moriya discloses an electrostatic chuck (1 [electrostatic chuck device], Fig. 1) configured to attract and hold the first ring on the ring placing face (30 [ring] on 11 [placing plate], para. [0071]) for the purpose of attracting the ring to the peripheral portion of the plate (para. [0071]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the chuck configuration taught by Moriya with motivation to attract the ring to the peripheral portion of the plate. 
Claims 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Seo in view of Schmid as applied to claim 20, 26, 32, 34-35 above, and further in view of US 2017/0263478 to McChesney.
Claim 27, 28:  The apparatus of Seo in view of Schmid does not disclose (claim 27) further comprising: an insulating member surrounding the mounting table to support an outer peripheral portion of the second ring; (claim 28) wherein an upper face of the mounting table includes the substrate placing face having a first height, the ring placing face having a second height, and an insulating member placing face having a third height for placing the insulating member.
McChesney discloses (claim 27) further comprising: an insulating member (1034 [bottom edge coupling ring], Fig. 20)  surrounding the mounting table (1021 [ESC]) to support an outer peripheral portion of the second ring (1018 [lifting ring]); (claim 28) wherein an upper face of the mounting table (top of 1022) includes the substrate placing face (top of 1022) having a first height (top of 1022), the ring placing face (top of 1020) having a second height (top of 1024), and an insulating member placing face (top of 1034) having a third height (top of 1034) for placing the second ring (1018) for the purpose of selectively moving an eroded ring to avoid altering the plasma profile (para. [0099]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the insulating member and configuration with the ring placements as taught by McChesney with motivation to move an eroded ring to avoid altering the plasma profile.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Seo in view of Schmid as applied to claims 20, 26, 32, 34-35 above, and further in view of US 5,762,714 to Mohn.
Claim 30:  The apparatus of Seo in view of Schmid does not disclose wherein the first ring is made of silicon or silicon carbide, and the second ring is made of quartz.
Mohn discloses wherein the first ring (46 [top ring], Fig. 3) is made of silicon or silicon carbide (silicon), and the second ring (48 [bottom ring]) is made of quartz (quartz, col. 4, lines 55-60) for the purpose of having a suitable combination of materials to avoid formation of films on the surfaces (col. 5, lines 24-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements taught by Mohn with motivation to have a suitable combination of materials to avoid formation of films on the surfaces.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Seo in view of Schmid as applied to claim 20, 26, 32, 34-35 above, and further in view of US 2020/0020565 to Rathnasinghe.
Claim 31:  The apparatus of Seo in view of Schmid does not disclose wherein a recess is formed at a bottom surface of the outer peripheral portion of the first ring, and a protrusion is formed at an upper surface of the inner peripheral portion of the second ring, the protrusion being engaged with the recess.
Rathnasinghe discloses wherein a recess (468 [annular bottom groove], Fig. 4C) is formed at a bottom surface of the outer peripheral portion of the first ring (bottom of 424 [edge ring]), and a protrusion (460 [guide feature]) is formed at an upper surface of the inner peripheral portion of the second ring (upper surface of 420 [bottom ring]), the protrusion (460) being engaged with the recess (468), for the purpose of receiving the guide feature to center the edge ring (para. [0052-0053]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration as taught by Rathnasinghe with motivation to receive feature to center the edge ring.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Seo in view of Schmid as applied to claim 20, 26, 32, 34-35 above, and further in view of US 2020/0395195 to Sanchez.
Claim 33:  The apparatus of Seo in view of Schmid does not disclose wherein at least three lower openings of the at least three through holes of the second ring are widened downwardly.
Sanchez teaches that edge ring openings can include chamfered surfaces or beveled surfaces (which include widened downward openings, Fig. 3A/3B, para. [0047]), for the purpose of aiding the lift pins into the openings (para. [0073]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of widening downward openings as taught by Sanchez with motivation to aid the lift pins into the openings. 
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Seo in view of Schmid as applied to claim 20, 26, 32, 34-35 above, and further in view of US 2003/0075387 to Wang.
Claim 36:  The apparatus of Seo in view of Schmid does not disclose wherein each of the at least three lifter pins has an inclined part between the first holding segment and the second holding segment, the inclined part being formed as its cross-sectional area is gradually increased from the first holding segment to the second holding segment.
Wang discloses wherein the protrusion (part between 42 and 43, Fig.4-5) includes an inclined part (between 42 and 43) having a cross-sectional area which gradually increases in a direction away from the first holding segment (see Fig. 4-5) for the purpose of leaving a gap large enough in the hole to allow particles passing through the hole without being clogged (para. [0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusion shape as taught by Wang with motivation to leave a gap large enough in the hole to allow particles passing through the hole without being clogged.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Seo in view of Schmid as applied to claim 20, 26, 32, 34-35 above, and further in view of US 2003/0205329 to Gujer.
Claim 37:  The apparatus of Seo in view of Schmid does not disclose wherein each of the at least three lifter pins has a flange disposed between the first holding segment and the second holding segment, the flange having a diameter greater than that of the second holding segment. 
Gujer discloses the lifter pin (402 [lift pin assembly], Fig. 4) has a flange (424 [larger diameter portion]) disposed between the first holding segment (404 [lift pint]) and the second holding segment (412 [actuator pin]), the flange (424) having a diameter greater than that of the second holding segment (412), for the purpose of limiting the travel of the lift pin (404) away from the support surface (para. [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the larger diameter segment taught by Gujer with motivation to limit the travel of the lift pin away from the support surface.
Allowable Subject Matter
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130228323 discloses the ring configuration without the insulating ring (Fig. 2). US 20220013339, US 20210098238, US 20210118648, US 20210280396, US 20200098550 all disclose a similar invention with non-prior art dates. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718